Case: 15-14991    Date Filed: 09/23/2016   Page: 1 of 4


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14991
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:15-cr-00002-WTH-PRL-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

JERRY WANA TAYLOR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 23, 2016)



Before WILLIAM PRYOR, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-14991       Date Filed: 09/23/2016       Page: 2 of 4


       Jerry Wana Taylor appeals his conviction for possession of a firearm after

having been convicted of a felony, in violation of 18 U.S.C. § 922(g). Taylor

argues the district court erred in denying his motion for a judgment of acquittal

because there was a high probability the DNA evidence recovered from the firearm

was contaminated. After review, 1 we affirm.

                                      I. DISCUSSION

       Taylor contends a reasonable juror could not conclude his guilt beyond a

reasonable doubt because the responding officer did not use the proper protocol in

collecting the DNA evidence and placed the firearm on Taylor’s seat while

unloading it, resulting in a false positive.

       A court must enter a judgment of acquittal on the defendant’s motion with

respect to any offense “for which the evidence is insufficient to sustain a

conviction.” Fed. R. Crim. P. 29(a). Evidence is sufficient to support a conviction

if a reasonable trier of fact, choosing among reasonable interpretations of the

evidence, could find guilt beyond a reasonable doubt. United States v. Diaz-Boyzo,

432 F.3d 1264, 1269 (11th Cir. 2005) (citation omitted).

       The only contested issue is whether Taylor possessed the firearm, since the

parties stipulated the other elements of § 922(g) are satisfied. Possession can be
       1
          We review the denial of a motion for acquittal de novo. United States v. Hernandez,
433 F.3d 1328, 1332 (11th Cir. 2005). Additionally, we review the sufficiency of the evidence
supporting a conviction de novo. Id. However, all factual and credibility inferences are made in
favor of the jury’s verdict. United States v. Tampas, 493 F.3d 1291, 1297–98 (11th Cir. 2007)
(quotation omitted).
                                               2
              Case: 15-14991    Date Filed: 09/23/2016    Page: 3 of 4


actual or constructive and proven via direct or circumstantial evidence. United

States v. Greer, 440 F.3d 1267, 1271 (11th Cir. 2006). A defendant has

constructive possession over a firearm if he “exercises ownership, dominion, or

control” or “has the power and intention to exercise dominion or control” over it.

Id. (citing United States v. Gunn, 369 F.3d 1229, 1235 (11th Cir. 2004)).

      The district court did not err in denying Taylor’s motion for acquittal

because there was sufficient evidence for the jury to determine Taylor knowingly

possessed the firearm. At trial, the Government presented evidence Taylor’s DNA

profile matched DNA recovered from the firearm’s hammer and trigger. The

Government also presented evidence showing that, though the firearm was

improperly handled, neither officer directly handled its hammer or trigger.

According to Government witnesses, the hammer and trigger never made direct,

physical contact with any other surface, including the passenger seat, which was

dry even though Taylor had been sweating. Both the Government’s and Taylor’s

expert witnesses agreed that such contact would have been necessary to transfer

DNA to the weapon. Though Taylor’s expert believed there to be a high likelihood

of DNA contamination, the Government presented sufficient evidence to the

contrary, and the jury was free to choose among reasonable interpretations of the

evidence. See Diaz-Boyzo, 432 F.3d at 1269; United States v. McLean, 802 F.3d
1228, 1233 (11th Cir. 2015) (“The government need not rebut all reasonable


                                         3
              Case: 15-14991     Date Filed: 09/23/2016   Page: 4 of 4


hypotheses other than guilt, and the jury may choose among the conclusions to be

drawn from the evidence at trial.”); see also United States v. Vernon, 723 F.3d
1234, 1252 (11th Cir. 2013) (“[T]he district court must accept all reasonable

inferences and credibility determinations made by the jury.”) (citation omitted).

                                 II. CONCLUSION

      The Government presented sufficient evidence to support Taylor’s

conviction, and accordingly, we affirm the district court’s denial of Taylor’s

motion for a judgment of acquittal.

      AFFIRMED.




                                          4